— Judgment unanimously modified and, as modified, affirmed, in accordance with the following memorandum: The People concede that defendant was acquitted of driving with an inadequate exhaust system and that his conviction on that charge must be vacated. We have considered defendant’s other contentions and find them to be without merit. (Appeal from judgment of Monroe County Court, Reed, J. — driving while ability impaired, and another offense.) Present — Denman, J. P., Green, Pine, Balio and Schnepp, JJ.